The Court,
(Thruston, J., absent,)
at the prayer of the defendant’s counsel, instructed the jury, that, if they should be satisfied, by the evidence, that the defendant, when he drew the said check, had a reasonable expectation that funds would be placed in the said bank, by Fitzhugh, to meet the check, and that such expectation was known to the plaintiff when the said check was presented to the bank for payment, then the defendant was entitled to regular notice of the non-payment thereof by the bank.
Verdict for the defendant. The plaintiff moved for a new trial upon the ground of misdirection of the jury, by the Court, upon the matter of law — and of newly discovered evidence — but the motion was overruled.